On an appeal from a final decree dismissing on motion the bill of complaint herein, this Court reversed the decree. Dreka v. Whitehair, 140 Fla. 802, 192 So. 321. Thereafter the Chancellor dismissed the bill of *Page 103 
complaint as to Francis P. Whitehair, one of the defendants below.
Plaintiffs below applied here for an interlocutory writ of certiorari under Rule 34 of this Court.
Upon due consideration it appears to the Court that the bill of complaint when all of its allegations are considered does not wholly fail to state a cause of action against the said defendant, Francis P. Whitehair, for appropriate equitable relief if sustained by due procedure and proofs.
A writ of certiorari will be issued and the order dismissing the bill of complaint as to said defendant is hereby quashed.
It is so ordered.
TERRELL, C. J., WHITFIELD, BROWN and CHAPMAN, J. J., concur.
BUFORD, J., dissents.
Justice THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.